Citation Nr: 9918828	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.  The record also indicated that he was 
discharged from the Navy in June 1967.

This appeal was previously before the Board of Veterans 
Appeals (Board) in January 1991.  At that time, it was found 
that the veteran did not have PTSD which could be attributed 
to a stress-related incident in service.

This appeal arose from a July 1992 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
presented new and material evidence sufficient to reopen his 
claim for service connection for PTSD.  This was confirmed 
and continued by rating actions issued in August 1994 and May 
and October 1995.  A hearing was held in November 1996 before 
a member of the Board of Veterans' Appeals (Board).  In 
January 1997, the Board issued a decision which found that 
new and material evidence had not been submitted.  
Specifically, it had been found that the additional evidence 
was not material since it had not presented a reasonable 
possibility of changing the outcome of the case.  See Colvin 
v. Derwinski, 1 Vet App. 171 (1991).

The veteran then appealed this decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), which rendered a decision 
on October 30, 1998.  This ordered that the Board's January 
1997 decision be vacated and the case returned for further 
appellate consideration.  The Court's decision had noted that 
the United States Court of Appeals for the Federal Circuit 
had found that the standard of "new and material" evidence 
established by the Court in Colvin, supra., was unnecessarily 
stringent as compared to the definition set forth under 
38 C.F.R. § 3.156(a) (1998).  See Hodge v. West (Fed. Cir., 
Sept. 16, 1998).  In light of this decision, the Court 
remanded this case to the Board for a determination as to 
whether or not the evidence submitted by the appellant was 
new and material under the definition noted in Hodge, supra.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
PTSD in a rating action issued in January 1991.

2.  Additional evidence submitted since that a time fails to 
show that the veteran suffers from PTSD which can be related 
to an inservice stressor.


CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for PTSD is not new and material, and the 
January 1991 decision of the Board remains final and is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104(b) (West 
1991); 38 C.F.R. §§ 3.156(a), 3.304(f), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1998).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The evidence which was of record when the Board considered 
this case in January 1991 included the veteran's September 
1963 to September 1966 DD-214, which indicated that he had 
received the National Defense Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal.  There was no 
indication that he had received any combat badges.  There was 
also no indication that he had suffered any injuries.  His 
military specialty was food service apprentice.  His 
personnel records confirmed that he worked as a food service 
apprentice during his time in Vietnam.  There was no 
indication that he had served in any campaigns.

The service medical records showed that the veteran was 
psychiatrically normal during the entrance examination 
conducted in September 1963.  In August 1966, the records 
showed that he had failed to report to duty.  An 
investigation revealed that he and another enlisted man had 
gone to An Khe, Vietnam, where they had used IV narcotics.  
They had both become ill and had turned themselves in.  The 
diagnosis was overdose of narcotics.  The September 1966 
separation examination contained complaints of nervousness, 
but the objective examination was within normal limits.

In June 1981, an Agent Orange examination was performed by 
VA.  The mental status examination was negative.  A January 
1982 VA examination revealed that the veteran complained of 
irritability and depression.  No psychiatric examination was 
conducted.

The veteran was hospitalized at a VA facility between 
November 1982 and March 1983.  This was noted to be his first 
psychiatric admission.  He stated that the purpose of this 
admission was to find out more about Agent Orange.  There was 
no evidence of psychosis and he denied homicidal or suicidal 
ideation.  His mood was neutral and his affect was 
appropriate; his sleep and appetite were good.  During this 
admission, he was counseled for drug and alcohol abuse.  He 
left the hospital against medical advice and was diagnosed 
with an adjustment disorder.

The veteran was examined by VA in May and October 1983.  
During the May examination the veteran stated that, while in 
Vietnam, he had worked in the mess and did guard duty.  He 
claimed that he was out in the field for a week on one 
occasion.  He also commented that the base at which he was 
stationed was in a combat zone and that he had been shot at 
during guard duty.  He indicated that he still dreamed about 
being shot at.  He related having scary dreams about nothing 
in particular.  His associative processes were normal and 
there were no delusions or hallucinations.  His mood appeared 
to be a little subdued.  A December addendum, added after a 
review of the claims folder, diagnosed a mixed personality 
disorder.  An examination performed in October contained 
similar comments about being shot at during guard duty.  He 
stated that he had never been in direct combat.  The 
objective examination was essentially as that conducted in 
May.  An addendum, again submitted after a review of the 
claims folder, diagnosed a mixed personality disorder.

In October 1986, the veteran was hospitalized at a VA 
facility.  He stated that he had difficulty sleeping and was 
irritable.  His affect was flat and his mood was depressed; 
he also displayed elevated anxiety levels.  His memory was 
OK, but he had a short attention span.  His flow of thought 
and speech was retarded and he displayed circumstantiality 
with loose associations and frequent tangentiality.  There 
was a preoccupation with nightmares, flashbacks and somatic 
complaints.  The diagnosis was PTSD rapidly moving toward 
undifferentiated schizophrenia with paranoid features.

VA outpatient treatment records developed between August 1983 
and March 1989 revealed treatment for various psychiatric 
complaints, to include anger and depression.  An adjustment 
disorder with depression, generalized anxiety and PTSD were 
diagnosed.

In January 1990, the veteran was examined by VA.  During this 
examination, he alleged that he had been a combat soldier.  
He commented that they spent most of their time at the base, 
but that they were still shot at.  He also claimed that he 
saw someone killed and observed a Buddhist monk set himself 
on fire.  He spoke in an even, monotonous manner; this speech 
was tangential and circumstantial.  He reported having 
nightmares.  His affect was appropriate, but he was 
suspicious and paranoid.  The examiner indicated that PTSD 
had not been found.  The diagnoses were paranoid 
schizophrenia and mixed personality disorder.

Evidence submitted since the 1991 denial included Social 
Security Administration records.  These contained an April 
1989 evaluation which revealed that his speech, mood and 
affect were normal.  His thought processes, thought content 
and perceptions were appropriate and his intellectual 
functioning was intact.  He was also well oriented.  The 
veteran claimed that had had nervous trouble ever since 
Vietnam.  He alleged that he experienced poor sleep, 
flashbacks and anxiety.  When asked about memory and 
concentration, he said "Right, yes, troubles."  His future 
appeared to be bleak.  The Axis I diagnosis was attempted 
malingering; there was no Axis II diagnosis; and the Axis III 
diagnosis was PTSD by self-report.  It was felt that his 
complaints of problems were made in an effort to obtain 
Social Security benefits.  Another evaluation was performed 
in March 1990.  He endorsed symptoms of a depressive 
syndrome, anxiety and recurrent and intrusive recollections 
of a traumatic experience.  After psychological testing, it 
was observed that he did not display any psychotic symptoms.  
It was felt that he was possibly an alcoholic and was 
possibly suffering from a personality disorder with anti-
social features.  It was noted that he had low frustration 
tolerance and would say what he needed to in order to get 
what he wanted.  The diagnoses were affective disorder; 
anxiety related disorder; a personality disorder; and 
probable alcohol abuse.

The veteran was hospitalized at a VA facility between March 
and April 1992.  He complained about nightmares and 
flashbacks.  He said that his thoughts often went back to 
Vietnam and lost friends.  The mental status examination 
found a positive attitude and good eye contact.  His speech 
was relevant and coherent.  His mood was one of nervous 
tension with an affect in keeping with that mood.  He was 
poorly oriented in all spheres and claimed that he had 
hallucinations.  Insight and judgment were fair.  The 
diagnosis was PTSD.

A February to March 1993 VA examination report contained his 
complaints of suffering from insomnia, depression and 
flashbacks.  He claimed that he had been involved in direct 
fighting in Vietnam, as well as in the handling of dead 
bodies.  He reported that he was unable to get along with 
others because of his bad temper and that he had feelings of 
alienation due to Vietnam.  The mental status examination 
found him to be cooperative and mildly depressed.  He was not 
psychotic.  There were no homicidal or suicidal ideations and 
he commented that he had trouble concentrating.  He claimed 
to have intrusive thoughts about Vietnam.  The diagnosis was 
PTSD with depression.

In November 1996, the veteran testified at a personal hearing 
before a member of the Board.  He claimed that his primary 
duty in Vietnam was a combat-ready soldier.  His secondary 
duty was in food service.  He commented that his life was in 
danger from the moment that he arrived in Vietnam.  He stated 
that the base where he was stationed was constantly subjected 
to small arms fire, as well as mortar attacks.  He reported 
that he was on guard duty 4 nights a week, and that he 
guarded the helipad on the other nights.  According to the 
veteran he learned of a death of friend, although he could 
not provide the name of this friend.  While he was never 
actually injured himself, he stated that he had to constantly 
dodge bullets.  When asked to describe the functions of a 
food service apprentice, he stated that they were to learn 
the job of a cook.  However, he stated that he never worked 
as a cook in Vietnam.  Rather, he indicated that he dug 
foxholes, filled bunker bags and did guard duty.  He also 
admitted that he was punished in service after smoking 
marijuana.

At the hearing, the veteran submitted numerous treatment 
records.  These included an April 1996 VA hospital report.  
He was admitted to psychiatry, although his complaints 
revolved around headaches and decreased visual acuity 
following a head injury.  He indicated that he had nightmares 
every other night and flashbacks.  He denied auditory or 
visual hallucinations.  He was released from psychiatry after 
he stated that his symptoms had improved.  The Axis I 
diagnoses were headaches with past history of traumatic 
injury and PTSD.  Between September and October 1996, he was 
admitted with complaints of nightmares, flashbacks, insomnia, 
feelings of depression and anxiety.  He also expressed 
homicidal and suicidal ideations.  He received therapeutic 
milieu and supportive counseling.  Following treatment, he 
reported a stable mood, and he was sleeping and eating 
better.  He denied homicidal or suicidal ideations.  The 
diagnosis was PTSD.  VA outpatient treatment records 
developed between February and October 1996 showed diagnoses 
of PTSD.  He reported nightmares, flashbacks, insomnia, 
depression and auditory hallucinations.

The veteran was hospitalized at a VA facility between June 
and July 1997.  At the time of his admission, he noted that 
his claim had been denied, which had made him very angry and 
irritable.  He stated that he had been unable to sleep more 
than four hours per night and he indicated that he was 
suffering from nightmares and flashbacks.  He commented that 
he had wanted to find VA officials with the intention of 
killing them.  Because of his homicidal ideation, he was 
placed in a closed ward.  With therapy and medications, he 
was noted to improve progressively.  He was calmer and 
displayed a better mood and appropriate affect.  He denied 
any anger towards VA officials.  He also denied 
hallucinations and commented that he had only minimal 
nightmares and flashbacks. The diagnosis was PTSD in 
exacerbation.

Between August and September 1997, the veteran was re-
admitted to a VA facility after complaining of hearing voices 
of the Viet Cong.  He indicated that he felt depressed, was 
only getting 4-5 hours of sleep per night and had low energy 
levels.  He indicated that he felt like killing himself or 
others.  He reported nightly nightmares and daily flashbacks.  
During his hospitalization, he got progressively better, with 
increased energy levels.  His mood was better and his affect 
was appropriate.  He denied hallucinations.  The diagnoses 
were PTSD and mood disorder, not otherwise specified.  

From February to March 1998, the veteran was admitted to a VA 
hospital complaining of hearing voices, having nightmares of 
Vietnam content, daily flashbacks, depressed mood and 
unspecified homicidal ideation.  He improved with therapy and 
medications.  His mood was better and his affect was 
appropriate.  He interacted appropriately with staff and 
peers, and his nightmares and flashbacks were minimal.  The 
diagnoses were PTSD and mood disorder, not otherwise 
specified.

Between January and February 1999, the veteran was re-
admitted with complaints of PTSD, homicidal ideation and an 
inability to sleep.  He appeared to be suspicious, and he 
displayed some bizarre speech and behavior.  He admitted to 
auditory hallucinations, paranoid ideation, nightmares and 
flashbacks.  He displayed symptoms of PTSD, along with 
symptoms of psychosis (such as hallucinations and delusions).  
He remained cooperative and pleasant with the staff, although 
he at times requested narcotics (he was counseled about 
this).  The diagnosis was PTSD with affective disorder.

In March 1999, the veteran submitted a statement concerning 
his claimed inservice stressors.  He noted that he was 
trained as a cook during basic training, and that he had also 
had training in transportation and clerical work.  He 
indicated that during his first night in Vietnam, he was put 
to digging foxholes and bunkers and that he was exposed to 
mortar and small arms fire at that time.  He indicated that 
he ran to a bunker and that two others were struck, one in 
the arm, the other in the leg.  He stated that he remembered 
seeing flesh and blood.  He claimed that when he was not 
cooking, he would be selected to go out on various details, 
which included at least two trips in a helicopter to retrieve 
dead bodies.  He could recall the number and the smell of 
these bodies.  He also claimed that a mortar round had struck 
a fellow soldier in his bunk, and he stated that he saw his 
body explode as he fled.  He also indicated that he would 
have guard duty, during which he would return fire (he 
recalled hearing bullets passing by him).  He reportedly saw 
a Viet Cong soldier kicked from a helicopter to his death and 
allegedly saw a Buddhist monk set himself on fire while he 
was on leave in Saigon.  Finally, he indicated that he shot 
into a crowd of enemy sympathizers who had been harassing him 
and some other soldiers; he said that he saw some of these 
people fall.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the January 1991 decision by the Board remains 
final.

"New" evidence means more that evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record included the veteran's assertions that 
he had been exposed to constant mortar and small arms fire 
while stationed at a base in a combat area; that he had done 
guard duty during which he had fired at people; that he had 
witnessed a Buddhist monk set himself on fire; and that he 
had handled dead bodies.  This evidence had also included 
diagnoses of PTSD based upon this history.  However, the 
additional evidence shows nothing more to establish that the 
veteran was exposed to a verifiable stressor in service.  The 
veteran had submitted another statement in March 1999 in 
which he reiterated his claimed stressors.  There has been no 
objective evidence proffered that would suggest that he 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or threat to the physical integrity of self or 
others, that produced a response involving intense fear, 
helplessness or horror.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, page 209 (4th ed. Revised 1994).  While the 
veteran had again referred to the same stressors, there was 
no indication that he was in actual danger.  Moreover, given 
that he has presented no evidence that he was exposed to 
combat (while he has made such claims, his service and 
personnel records indicate no such combat involvement), he 
must present some evidence that corroborates his claimed 
stressors.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
However, he has failed to present any "new" evidence that 
would corroborate his claims, nor has he provided 
sufficiently detailed information capable of substantiation.  

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for PTSD.  Since it has been determined that no 
new and material evidence has been submitted, no further 
analysis is needed, for the evidence could not be "new and 
material" if it is not new.  Smith v. West, U. S. Vet. App. 
No. 95-638 (April 7, 1999).


ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

